Citation Nr: 1525664	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-31 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to an initial rating of 70 percent for posttraumatic stress disorder (PTSD) with bruxism.  

Entitlement to an initial rating of in excess of 70 percent for PTSD with bruxism, to include a total rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

After a November 2014 supplemental statement of the case was issued by the RO, the Veteran submitted private treatment records.  However, there is no need for the RO to consider this evidence.  In this regard, the Board notes that an automatic waiver of RO consideration applies in this case because the Veteran's substantive appeal was received after February 2, 2013, and the Veteran has not requested the Board to remand the case for RO consideration of the evidence.  See 38 U.S.C.A. § 7105 (West 2014).

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 

The issue of entitlement to an initial rating of in excess of 70 percent for PTSD with bruxism, to include a TDIU, is addressed in the REMAND that follows the ORDER section of this decision.  


FINDING OF FACT

The Veteran's PTSD with bruxism is productive of deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD with bruxism have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2014).  The percentage ratings contained in the rating schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  

Pursuant to Diagnostic Code 9411, a psychiatric disability is rated 30 percent when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267.  A GAF score of 51 to 60 represents moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF of 61 to 70 is indicative of mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful relationships.   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings for the disability.  

The record reflects the Veteran's endorsement of psychiatric symptoms including anxiety with episodes of increased anxiety/panic, episodes of depression, anger, irritability, sleep impairment, hypervigilance, avoidance of crowds, emotionality, impairment of concentration, flashbacks, intrusive memories, and nightmares.  He has reported a history of occupational impairment due to the psychiatric disability, particularly during stressful situations when his anxiety and anger affect his judgment and interactions with others.  In January 2013, the Veteran reported a history of a panic attack the previous March and indicated that he had recurrent panic attacks.  In June 2013, the Veteran reported that he had begun volunteering and was able to do tasks.   

VA treatment records reveal findings of normal orientation, appropriate appearance, normal thought process, and generally normal speech.  With the exception of an October 2010 history of recent thoughts of death or killing himself, the Veteran has denied suicidal ideation.  The Veteran has also denied homicidal ideation or actual harm to others, reporting in October 2010 that although he had a history of physical fights, he had not exhibited combative behavior since October 2009.  The records reveal findings of bruxism due to the psychiatric disability.  The records also reveal histories of social isolation and indicate that the Veteran would stop speaking to others, in part due to the belief he did not have anything worthwhile to say.  The records document the assignment of GAF scores of 55 (December 2011, December 2012, and January 2013), 60 (October and December 2010), and 65 (June 2013).  

A March 2012 private treatment record reveals the Veteran's history of persistent shaking.  The records indicate that the Veteran seemed to be, "very anxious as well, with a lot of stress."  Insight and judgment were determined to be normal.  The assessment was symptoms of myoclonus of uncertain etiology or significance.  

A March 2011 VA examination record reveals the Veteran's history of moderate to severe symptoms.  The Veteran reported that he was not working, and had not worked since 2003, because he could not get along with coworkers and supervisors.  When asked how his symptoms affected his daily function, he reported his activities of daily living were "less" and he had decreased social function.  He denied suicidal or homicidal ideation.  He reported a good relationship with his family but reported he was isolated and preferred to be alone because he does not trust people.  

Examination revealed normal orientation, normal communication, normal speech, normal thought process, intact judgment, and appropriate appearance and hygiene.  Panic attacks, delusion, hallucination, suicidal ideation, and homicidal ideation were absent.  Mood and affect were abnormal in that the Veteran was anxious and depressed, and the Veteran had impaired impulse control and outbursts of anger.  Abstract thinking was absent, and memory was mildly to moderately abnormal in that the Veteran had difficulty with the retention of highly learned materials and remembering to complete tasks.  The examiner assigned a GAF score of 60 and described the symptoms as mild to moderate.  The examiner found the Veteran had difficulty in establishing and maintaining work and social relationships and decrease in work efficiency, especially during periods of significant stress.  The examiner added that the Veteran was not a danger to himself or others and had no difficulty in understanding simple commands though he had some difficulty with complex commands.  

A July 2014 examination record reveals a determination that the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  The record reveals the Veteran's history of a panic attack in April 2012, which occurred after he tried to write about his in-service traumas.  He reported having panic attacks several times a year.  He also reported passive thoughts of suicide approximately two times since 2010, most recently in 2011.  He denied any true intent or plan to hurt himself and denied current suicidal or homicidal ideation.  He reported two incidents where he was engaged in verbal altercations with another person.  He indicated that he was "very close" to engaging in a physical altercation but did not.  The examiner noted symptoms including panic attacks that occur less than weekly, mild memory loss, difficulties in establishing and maintaining effective relationships, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and depression affecting the ability to function independently, appropriately, and effectively.  The examiner noted that the Veteran had good hygiene and grooming and normal thought process and content, and there was no evidence of psychomotor abnormality or delusional thinking.  

Upon consideration of the evidence, the Board finds a 70 percent rating is warranted based on the evidence of occupational and social impairment with deficiencies in most areas, notably due to predominantly anxious state with bruxism and episodes of increased anxiety/panic, difficulty interacting with others, and difficulty adapting to stressful circumstances.  The Board acknowledges that the record does not include a finding of deficiencies in most areas; rather, the record reveals medical professionals' estimations that the psychiatric disability is, at worst, moderate, as evidenced by the assigned GAF scores and assessments.  GAF scores and examiners' assessments of the severity of the condition, must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned  See 38 C.F.R. § 4.126(a).  This is due, in part, because the scores and assessments are generally based on the veteran's symptoms that particular day, rather than based on any long-term symptomatology.  The Board finds the actual symptoms documented in the record, particularly the anger, irritability, and high anxiety, are productive of social and occupational impairment with the deficiencies in most areas required for a 70 percent.  Accordingly, a 70 percent rating is warranted for the disability throughout the initial rating period.


ORDER

A 70 percent rating for PTSD with bruxism is granted throughout the initial rating period, subject to the criteria applicable to the payment of monetary benefits.


REMAND

A claim for a TDIU may be presented informally or may be raised by the facts.  "Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and VA must consider TDIU."  Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).  

As noted above the Veteran reported at the March 2011 VA examination that he was not working, and had not worked since 2003, because he could not get along with coworkers and supervisors.  Therefore, the Board finds that the Veteran has raised the issue of entitlement to a TDIU based on his PTSD with bruxism.  

Further development of the record is required before the Board decides the issue of entitlement to a rating in excess of 70 percent for the Veteran's PTSD with bruxism.  In this regard, the Board finds that the Veteran must be provided appropriate notice in response to the TDIU component of the claim.  In addition, development to obtain more recent treatment records and to afford the Veteran a current VA examination addressing the degree of severity of the disability and its impact on his employability should be completed before the Board decides the issue remaining on appeal.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should provide the Veteran all required notice in response to the claim for a  TDIU due to the service-connected PTSD with bruxism.

2. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any more recent VA treatment records.

3. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the service-connected PTSD with bruxism and the impact of the PTSD with bruxism on his employability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

The examiner also should provide an opinion as to whether the Veteran's PTSD with bruxism is sufficient by itself to preclude the Veteran from obtaining or retaining any form of substantially gainful employment consistent with his education and occupational background.  

In rendering the opinion, the Veteran's level of education and previous work experience should be considered but factors such as age or impairment caused by any non service-connected disabilities are not to be considered.

The rationale for all opinions expressed should also be provided.  If the required opinion cannot be provided, the examiner should explain why.  If an opinion cannot be provided without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should adjudicate the issue of entitlement to an initial rating in excess of 70 percent for PTSD with bruxism, to include a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


